*494
By the Court.

Nisbet, J.
delivering the opinion.
[1.] When the case of Whaley vs. The State was before us at Columbus, ire held that the arresting officer had no right before conviction, to seize and sell the property of the defendant to pay costs, &c. without written directions to do so from the committing Magistrate. That case went that far and no, farther. Here we have a different question. The defendant Whaley, was convicted, and judgment for costs entered up against him. After conviction and judgment for costs, there is found in the' hands of the Sheriff, a sum of money raised from the sale of the defendant’s property, (a horse and saddle.) This property belonged to him at the time of his arrest, and was conveyed by him to the plaintiff in error, Mr. Morgan, for professional services, after the arrest and before conviction. The question is, to whom does the fund belong — to the officers of the Court, for the payment of costs, or to Mr. Morgan ? The latter claims upon his title, derived from Whaley before conviction, and the former rely upon a statutory lien, which they say attached upon the property when the defendant was arrested, and follows the proceeds when and wherever identified. The position of the officers is impregnable, because by Statute, all the property that a defendant arrested upon a criminal charge and found guilty, or who may escape from jail, or from any officer, may have in his, her or their right, at the time of the arrest, is made subject to the payment of all costs which may have accrued by reason of the prosecution. Here is a specific statutory lien, which Whaley could not defeat by aliening the property. Cobb’s N. D. 857, 859, 860. Peters vs. The State, 9 Ga. R. 112. 11 Ga. R. 130.
Let the judgment be affirmed.